                Case 1:20-cv-00189-JSR Document 41 Filed 04/20/20 Page 1 of 3




U N I T E D STATES
UNITED      S T A T E S DISTRICT
                         D I S T R I C T COURT
                                          C O U RT
S O U T H E R N DISTRICT
SOUTHERN         D I S T R I C T OFO F NEW
                                        N E W YORK
                                               Y O R K


C A R N E GI E INSTITUTION
CARNEGIE        I N S TI T U TI O N OF
                                    OF
W A S HI N G T O:\J and
WASHINGTON           a n d M7D
                           M 7 D C O R P O R A TI O N,
                                 CORPORATION,

                                 Pl ai ntiff s,
                                 Plaintiffs,
                                                                                      C a s e No.
                                                                                      Case    N o. 20-cv-0189
                                                                                                   2 0- c v- 0 1 8 9 (JSR)
                                                                                                                     ( J S R)


P U R E GROWN
PURE     G R O WJ'..J DIAMONDS,
                      DI A M O:\J D S, INC.
                                        I N C. and
                                                and
II A TECHNOLOGIES
IIA  T E C H N O L O GI E S PTE.
                             P T E. LTD.
                                     L T D. d/b/a
                                             d/ b/ a
II A TECHNOLOGIES,
IIA  T E C H N O L O GI E S,

                                 D e: e n d a nt s.
                                 Defendants.



                      S U P P L E M E N T A L DECLARATION
                      SUPPLEMENTAL            D E C L A R A T I O N OF
                                                                     O F J.J. PRESTON
                                                                              P R E S T O N LONG
                                                                                             L O N G
                        I N SUPPORT
                       IN   S U P P O R T OF
                                          O F DEFENDANTS'
                                              D E F E N D A N T S' MOTION
                                                                    M O T I O N TOT O DISMISS
                                                                                        DI S MI S S

          I, J.
          I, J. Preston
                Pr e st o n Long,
                            L o n g, declare
                                     d e cl ar e as
                                                 as follows:
                                                    f oll o ws:

           1.
           1.         II am
                         a m an
                             a n attorney
                                 att,Jr n e y with
                                              wit h Finnegan,
                                                    Fi n n e g a n, Henderson,
                                                                    H e n d er s o n, Farabow,
                                                                                      F ar a b o w, Garrett
                                                                                                    G arr ett &
                                                                                                              & Dunner,
                                                                                                                D u n n er, LLP
                                                                                                                            L L P and
                                                                                                                                  and

a m counsel
am  c o u n s el for
                 f or Defendants
                      D ef e n d a nt s Pure
                                        P ur e Grown
                                               Gr o w n Diamonds,
                                                        Di a m o n d s, Inc.
                                                                        I n c. and
                                                                               a n d Ha
                                                                                     H a Technologies
                                                                                         T e c h n ol o gi e s Pte.
                                                                                                               Pt e. Ltd
                                                                                                                     Lt d in
                                                                                                                          i n the
                                                                                                                              t he

a b o v e- c a pti o n d matter.
above-captioned          m att er. II submit
                                      s u b mit this
                                                t hi s declaration
                                                       d e cl ar ati o n based
                                                                         b a s e d upon
                                                                                   u p o n my
                                                                                           m y own
                                                                                               o w n personal
                                                                                                     p er s o n al knowledge
                                                                                                                   k n o wl e d g e in
                                                                                                                                    in

support     of Defendants'
s u p p ort of D ef e n d a nt s' Reply
                                  R e pl y Memorandum
                                           M e m or a n d u m of
                                                              of Law
                                                                 L a w in
                                                                       i n Support
                                                                           S u p p ort of
                                                                                       of Motion
                                                                                          M oti o n to
                                                                                                    t o Dismiss
                                                                                                        Di s mi s s Plaintiffs'
                                                                                                                    Pl ai ntiff s'

C o m pl ai nt.
Complaint.

          2.
          2.          Attached      as Exhibit
                      Att a c h e d as            O isis aa true
                                       E x hi bit Q         tr u e and
                                                                   a n d correct
                                                                         c orr e ct copy
                                                                                    c o p y of
                                                                                            of U.S.
                                                                                               U. S. Patent
                                                                                                     P at e nt No.
                                                                                                               N o. 6,692,714
                                                                                                                    6, 6 9 2, 7 1 4 to
                                                                                                                                    to

V a g ar ali et
Vagarali     et al.
                al. (12
                    ( 1 2 pages).
                          p a g e s).

          3.
          3.          Attached      as Exhibit
                      Att a c h e d as E x hi bit R
                                                  Ri sisaa true
                                                           tr u e and
                                                                  a n d correct
                                                                        c orr e ct copy
                                                                                   c o p y of
                                                                                           of an
                                                                                              a n Excerpt
                                                                                                  E x c er pt from
                                                                                                              fr o m the
                                                                                                                     t he

Pr o s e c uti o n History
Prosecution        Hi st or y of
                              of U.S.
                                 U. S. Patent
                                       P at e nt No.
                                                 N o. 6,811,610
                                                      6, 8 1 1, 6 1 0 to
                                                                      t o Frushour
                                                                          Fr u s h o ur et
                                                                                        et al.
                                                                                           al. (reissued
                                                                                               (r ei s s u e d as
                                                                                                               as U.S.
                                                                                                                  U. S. Patent
                                                                                                                        P at e nt No.
                                                                                                                                  N o.

RE41,189)       ( 8 pages).
R E 4 1, 1 8 9) (8  p a g es).

           4.
           4.         Att a c h e d as
                      Attached         E x hi bit S
                                    as Exhibit    Si is
                                                     s aa true
                                                          tr u e and
                                                                 a n d correct
                                                                       c orr e ct copy
                                                                                  c o p y of
                                                                                          of U.S.
                                                                                             U. S. Patent
                                                                                                   P at e nt No.
                                                                                                             N o. 5,704,976
                                                                                                                  5, 7 0 4, 9 7 6 to
                                                                                                                                  to

Snail   ( 9 pages).
S n ail (9  p a g e s).
                Case 1:20-cv-00189-JSR Document 41 Filed 04/20/20 Page 2 of 3




           5.
           5.         Att a c h e d as
                      Attached      as Exhibit
                                       E x hi bit T
                                                  T is
                                                    is aa true
                                                          tr u e and
                                                                 a n d correct
                                                                       c orr e ct copy
                                                                                  c o p y of
                                                                                          of aa Letter
                                                                                                L ett er from
                                                                                                         fr o m Anand
                                                                                                                A n a n d K.
                                                                                                                          K.

S h ar m a to
Sharma     t o Terrence
               T err e n c e J.
                             J. Wikberg
                                Wi k b er g (Mar.
                                            ( M ar. 31,
                                                    3 1, 2020)
                                                         2 0 2 0) (3
                                                                  ( 3 pages).
                                                                      p a g es).

           6.
           6.         Att a c h e d as
                      Attached      as Exhibit
                                       E x hi bit U
                                                  U is
                                                    is aa true
                                                          tr u e and
                                                                 a n d correct
                                                                       c orr e ct copy
                                                                                  c o p y of
                                                                                          of Excerpts
                                                                                             E x c er pts from
                                                                                                          fr o m the
                                                                                                                 t h e Prosecution
                                                                                                                       Pr o s e c uti o n

Hist or y of
History   of U.S.
             U. S. Patent
                   P at e nt No.
                             N o. RE41,189
                                  R E 4 1, 1 8 9 to
                                                 t o Li
                                                     Li et
                                                        et al.
                                                           al. (12
                                                               ( 1 2 pages).
                                                                     p a g es).

           7.
           7.         Att a c h e d as
                      Attached      as Exhibit
                                       E x hi bit V
                                                  V is
                                                    is aa true
                                                          tr u e and
                                                                 a n d correct
                                                                       c orr e ct copy
                                                                                  c o p y of
                                                                                          of aa State
                                                                                                St at e of
                                                                                                        of Florida
                                                                                                           Fl ori d a

I n c or p or ati o n Record
Incorporation         R e c or d for
                                 f or Gemesis,
                                      G e m esis, Inc.,
                                                  I n c., Doc.
                                                          D o c. No.
                                                                 N o. F13000002247
                                                                      F 1 3 0 0 0 0 0 2 2 4 7 (2013),
                                                                                              ( 2 0 1 3), downloaded
                                                                                                          d o w nl o a d e d from
                                                                                                                             fr o m

htt p:// s e ar c h. s u n bi z. or g/I n q uir y / C or p or ati o n S e ar c h/ C o n v ert TifffloPDF?storagePath=COR%5C2
http://search.sunbiz.org/Inquiry/CorporationSearch/ConvertTi                                        o P D F ? st or a g e P at h = C O R % 5 C 2

0 1 3 % 5 C 0 5 2 8 % 5 C 4 7 8 5 5 2 8 1. Tif & d o c u m e nt N u m b er = F 1 3 0 0 0 0 0 2 2 4 7 (last
013%5C0528%5C47855281.Tif&documentNumber=F13000002247                                                (l a st visited
                                                                                                             vi sit e d April
                                                                                                                        A pril 20,
                                                                                                                               2 0, 2020)
                                                                                                                                    2 0 2 0)

    p a g es).
( 7 pages).
(7

           8.
           8.         Att a c h e d as
                      Attached      as Exhibit
                                       E x hi bit W
                                                  W is
                                                    is aa true
                                                          tr u e and
                                                                 a n d correct
                                                                       c orr e ct copy
                                                                                  c o p y of
                                                                                          of aa State
                                                                                                St at e of
                                                                                                        of Florida
                                                                                                           Fl ori d a Corporate
                                                                                                                      C or p or at e

N a m e Change
Name    C h a n g e Record
                    R e c or d for
                               f or Pure
                                    P ur e Grown
                                           Gr o w n Diamonds,
                                                    Di a m o n d s, Inc.,
                                                                    I n c., Doc.
                                                                            D o c. No.
                                                                                   N o. F13000002247
                                                                                        F 1 3 0 0 0 0 0 2 2 4 7 (2016),
                                                                                                                ( 2 0 1 6),

d o w nl o a d e d from
downloaded         fr o m http://search.sunbiz.org/Inquiry/CorporationScarch/ConvertTiffroPDF?
                          htt p:// s e ar c h. s u n bi z. or g/I n q uir y/ C or p or ati o n S e ar c h/ C o n v ert Tifff o P D F ?

st or a g e P at h = C O R % 5 C 2 0 1 6 % 5 C 0 1 2 7 % 5 C 8 1 3 6 4 1 9 5. Tif & d o c u m e nt N u m b er = F 1 3 0 0 0 0 0 2 2 4 7
storagePath—COR%5C2016%5C0127%5C81364195.Tif&documentNumber=F13000002247

(l ast visited
(last  vi sit e d April
                  A pril 20,
                         2 0, 2020)
                              2 0 2 0) (5
                                       ( 5 pages).
                                           p a g es).

           9.
           9.         Att a c h e d as
                      Attached      as Exhibit
                                       E x hi bit X
                                                  X is
                                                    is aa true
                                                          tr u e and
                                                                 a n d correct
                                                                       c orr e ct copy
                                                                                  c o p y of
                                                                                          of aa State
                                                                                                St at e of
                                                                                                        of Florida
                                                                                                           Fl ori d a

I n c or p or ati o n Record
Incorporation         R e c or d for
                                 f or The
                                      T h e Gemesis
                                            G e m e si s Corporation,
                                                         C or p or ati o n, Doc.
                                                                            D o c. No.
                                                                                   N o. F98000004848
                                                                                        F 9 8 0 0 0 0 0 4 8 4 8 (1998),
                                                                                                                ( 1 9 9 8),

d o w nl o a d e d from
downloaded         fr o m http://search.sunbiz.org/Inquiry/CorporationSearch/ConvertTiffToPDF?
                          htt p:// s e ar c h. s u n bi z. or g/I n q uir y/ C or p or ati o n S e ar c h/ C o n v ert Tifff o P D F ?

st or a g e P at h = C O R % S C l 9 9 8 % 5 C 0 8 2 8 % 5 C 5 0 6 2 5 9 7 5. TI F & d o c u m e nt N u m b er = F 9 8 0 0 0 0 0 4 8 4 8
storagePath=COR%5C1998%5C0828%5C50625975.TIF&documentNumber=F98000004848

(l ast visited
(last  vi sit e d April
                  A pril 20,
                         2 0, 2020)
                              2 0 2 0) (5
                                       ( 5 pages).
                                           p a g es).

           1 0.
           10.        Att a c h e d as
                      Attached      as Exhibit
                                       E x hi bit Y
                                                  Y is
                                                    is aa true
                                                          tr u e and
                                                                 a n d correct
                                                                       c orr e ct copy
                                                                                  c o p y of
                                                                                          of Cardionet,
                                                                                             C ar di o n et, LLC
                                                                                                             L L C v.
                                                                                                                   v. Infobionic,
                                                                                                                      I nf o bi o ni c,

I n c., No.
Inc.,   N o. 2019-1149,
             2 0 1 9- 1 1 4 9, slip
                               sli p op.
                                     o p. at
                                          at 20-22
                                             2 0- 2 2 (Fed.
                                                      ( F e d. Cir.
                                                               Cir. Apr.
                                                                    A pr. 17,
                                                                          1 7, 2020),
                                                                               2 0 2 0), ECF
                                                                                         E C F No.
                                                                                               N o. 56
                                                                                                    5 6 (33
                                                                                                        ( 3 3 pages).
                                                                                                              p a g es).




                                                                       22
              Case 1:20-cv-00189-JSR Document 41 Filed 04/20/20 Page 3 of 3



          II declare
             d e cl ar e under
                         u n d er penalty
                                  p e n alt y of
                                              of perjury
                                                 p erj ur y under
                                                            u n d er the
                                                                     t h e laws
                                                                           l a ws of
                                                                                  of the
                                                                                     t h e United
                                                                                           U nit e d States
                                                                                                     St at es that
                                                                                                              t h at the
                                                                                                                     t h e foregoing
                                                                                                                           f or e g oi n g is
                                                                                                                                           is

tr u e and
true   a n d correct
             c orr e ct and
                        a n d that
                              t h at this
                                     t his declaration
                                           d e cl ar ati o n was
                                                             w as executed
                                                                  e x e c ut e d on
                                                                                 o n April
                                                                                     A pril 20,
                                                                                            2 0, 2020,
                                                                                                 2(• 2 0, at
                                                                                                          at Potomac,
                                                                                                             P ot o m a c, MD.
                                                                                                                           M D.




                                                                               Pr e st o n Long
                                                                          J. Preston
                                                                          J.                Long
                                                                          F I N N E G A N, HENDERSON,
                                                                          FINNEGAN,                H E N D E R S O N, FARABOW,
                                                                                                                           F A R A B O W,
                                                                             G A R RETT &
                                                                            GARRETT                   D U N N E R, LLP
                                                                                                  & DUNNER,              LLP
                                                                          9 0 1 New
                                                                          901     N e w York
                                                                                           Y or k Avenue,
                                                                                                    A v e n u e, NW  N W
                                                                          W as hi n gt o n, DC
                                                                          Washington,            D C 20001
                                                                                                        '. 2 0 0 0 1
                                                                          T el e p h o n e: (202)
                                                                          Telephone:          ( 2 0 2) 408-4000
                                                                                                         4 0 8- 4 0 0 0
                                                                          F a csi mil e: (202)
                                                                          Facsimile:         ( 2 0 2) 408-4400
                                                                                                       4- 0 8- 4 4 0 0
                                                                          j.  pr e st o n.l o n g @fi n n e g a n. c o m
                                                                          j.preston.long@finnegan.com




                                                                     33
